—Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered November 13, 1997, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to provide the People with reasonable notice of his motion to dismiss the indictment (see, CPL 30.30, 210.45 [1]; People v Lawrence, 64 NY2d 200, 203; People v Baxter, 216 AD2d 931; People v Harvall, 196 AD2d 553, 554). In any event, we find that the Supreme Court properly denied the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (see, People v Stirrup, 91 NY2d 434; People v Harris, 82 NY2d 409).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Luciano and Smith, JJ., concur.